 



Exhibit 10.2
DOLLAR FINANCIAL CORP.
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
May 22, 2007 and entered into by and among DOLLAR FINANCIAL CORP., a Delaware
corporation (“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation
(the “US Borrower”), NATIONAL MONEY MART COMPANY, an unlimited company organized
under the laws of the Province of Nova Scotia, Canada (the “Canadian Borrower”),
DOLLAR FINANCIAL U.K. LIMITED, a limited liability company incorporated under
the laws of England and Wales with registered number 03701758 (the “UK Borrower”
and together with US Borrower and Canadian Borrower the “Borrowers”), THE
FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for Lenders (in such
capacity, “Administrative Agent”) and, solely for purposes of Section 3 hereof,
the Subsidiary Guarantors. Reference is made to that certain Credit Agreement
dated as of October 30, 2006 among Holdings, US Borrower, Canadian Borrower, UK
Borrower, U.S. Bank National Association, as Documentation Agent, Credit Suisse
Securities (USA) LLC, as Syndication Agent and Wells Fargo Bank, National
Association as Administrative Agent and as Security Trustee (the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
same meanings as set forth in the Credit Agreement, as amended hereby (the
“Amended Agreement”).
RECITALS
          WHEREAS, the Borrowers and Lenders desire to amend the Credit
Agreement as set forth below in order to, among other things,
     (i) change the currency of the Canadian Borrower Revolving Facility to
Canadian Dollars, and make corresponding modifications to the interest rates
applicable thereto,
     (ii) permit same-day borrowings under the US Borrower Revolving Facility,
     (iii) permit additional secured debt of the UK Borrower in an amount not to
exceed £5,000,000, and
     (iv) make certain modifications to the US Borrower Borrowing Base;
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO CREDIT AGREEMENT
     A. The definitions of the following terms appearing in quotation marks
below are hereby deleted from Section 1.1 of the Credit Agreement and replaced
with the following, and those of such terms which do not appear therein are
hereby added to Section 1.1 in alphabetical order:
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to the greater of (a) the Prime Rate in effect
on such day and (b) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%; provided, however, that when used in the context of Canadian Borrower
Revolving Loans, clause (b) of this sentence will not apply. Any change in the
ABR due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening
First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



of business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

                                      Euribor Loans   Eurodollar Loans   CDOR
Loans   ABR Loans
US Borrower Revolving Loans
    N/A       3.00 %     N/A       2.00 %
Swingline Loans
    N/A       N/A       N/A       2.00 %
Canadian Borrower Revolving Loans
    N/A       N/A       3.00 %     2.00 %
UK Borrower Dollar Term Loans
    N/A       3.00 %     N/A       2.00 %
UK Borrower Euro Term Loans
    3.00 %     N/A       N/A       N/A  
Canadian Borrower Term Loans and Delayed Draw Term Loans
    N/A       2.75 %     N/A       1.75 %

; provided, that on and after the first Adjustment Date occurring after the
delivery of financial statements of Holdings pursuant to Section 6.1 covering a
period following the Closing Date of not less than six full fiscal months, the
Applicable Margin with respect to US Borrower Revolving Loans, Swingline Loans
and Canadian Borrower Revolving Loans will be determined pursuant to the Pricing
Grid.”
          “Canadian Borrower Revolving Commitment”: as to any Lender, the
obligation of such Lender, if any, to make Canadian Borrower Revolving Loans in
an aggregate principal amount not to exceed the amount set forth under the
heading “Canadian Borrower Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Canadian Borrower Revolving
Commitments is CDN $28,500,000.
          “Canadian Dollar” or “CDN $”: the lawful currency of Canada.
          “CDOR Loans”: any Loans the rate of interest applicable to which is
based upon the CDOR Rate.
          “CDOR Rate”: with respect to each day during each Interest Period
pertaining to a CDOR Loan, the rate per annum which is the rate based on the
average rate applicable to Canadian Dollar bankers’ acceptances for the
applicable Interest Period appearing on the “Reuters Screen CDOR Page” (as
defined in the International Swaps and Derivatives Association, Inc. 1991
definitions, as modified and amended from time to time), rounded to the nearest
1/100th of 1% (with .005% being rounded up), at approximately 11:00 a.m. (New
York City time) on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate
on such date shall be the rate for the Interest Period referred to above
applicable to Canadian Dollar bankers’ acceptances quoted by a bank listed in
Schedule 1 of the Bank Act (Canada) and selected by the Administrative Agent.

2



--------------------------------------------------------------------------------



 



          “CDOR Tranche”: the collective reference to CDOR Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
          “Eligible CLP Assets”: The aggregate outstanding principal balance of
all CLP Assets owned by the US Borrower and its Subsidiaries, minus the amount
of the loan loss reserve established by the U.S. Borrower and its Subsidiaries
with respect to such CLP Assets, provided that such calculation shall exclude,
without duplication, CLP Assets which:
     (i) are subject to any CLP Program or any CLP Assets Disposition Agreement;
     (ii) are in default or are referred to a collection department or agency
     (iii) are the subject of any defense to payment or any assertion by the
obligor thereunder that such CLP Assets are subject to setoff, or that the
obligor disputes its liability thereunder (or the amount thereof) but only to
the extent of such setoff or dispute;
     (iv) are subject to any proceeding of the type described in Section 8(f)
(or the obligor thereunder is the subject of an event or condition of the type
described in Section 8(f));
     (v) are not payable in Dollars or the obligor thereunder is located outside
the United States;
     (vi) do not comply with all material and applicable laws, rules,
regulations and orders of any Government Authority, including the Federal
Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board of Governors of the Federal Reserve System; or
     (vii) are not subject to a valid and perfected or registered first priority
Lien in favor of Administrative Agent.
          “First Amendment”: that certain First Amendment to this Agreement,
dated as of May 22, 2007.
          “First Amendment Effective Date”: the date the First Amendment to this
Agreement became effective in accordance with its terms.
          “Interest Payment Date”: (a) as to any ABR Loan (including any
Swingline Loan) or any Floating Eurodollar Rate Loan, the last Business Day of
each March, June, September and December (commencing on December 31, 2006) to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan or Euribor Loan or CDOR Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan, Euribor Loan or CDOR Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period, (d) as to any Loan (other than any Revolving Loan that is an ABR Loan,
any Floating Eurodollar Rate Loan and any Swingline Loan, except in the case of
the repayment or prepayment of all Loans or all such Revolving Loans under the
applicable Revolving Facility), the date of any repayment or prepayment made in
respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid; provided that, notwithstanding the foregoing, in the case
of UK Borrower Dollar Term Loans and UK Borrower Euro Term Loans, the first
Interest Payment Date shall be March 31, 2007, and the UK

3



--------------------------------------------------------------------------------



 



Borrower shall be required to pay on such date, all interest accrued on the UK
Borrower Dollar Term Loans and the UK Borrower Euro Term Loans prior to such
date.
          “Interest Period”: as to any Eurodollar Loan, Euribor Loan or CDOR
Loan, (a) initially, (x) in the case of any Eurodollar Loan or CDOR Loan, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan or CDOR Loan, and ending one, two, three or six
months thereafter, as selected by the relevant Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation, as the case may be, given with
respect thereto and (y) in the case of Euribor Loans, the period commencing on
the Closing Date and ending one month thereafter; and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan or Euribor Loan or CDOR Loan and ending one,
two, three or six months thereafter, as selected by such Borrower by delivery of
an irrevocable Notice of Conversion/Continuation to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:
               (i) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;
               (ii) no Borrower may select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
any Revolving Facility) or beyond the date final payment is due on the UK
Borrower Dollar Term Loans, the UK Borrower Euro Term Loans, the Canadian
Borrower Term Loans or the Delayed Draw Term Loans (in the case of the UK
Borrower Dollar Term Facility, the UK Borrower Euro Term Facility, the Canadian
Borrower Term Facility or the Delayed Draw Term Facility, respectively);
               (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month; and
               (iv) no Borrower shall select Interest Periods so as to require a
payment or prepayment of any Eurodollar Loan, Euribor Loan or CDOR Loan during
an Interest Period for such Loan.
          “Pari Passu UK Debt”: Indebtedness incurred under Section 7.2(i)
secured by liens incurred under Section 7.3(j) which are made equal in priority
to Liens granted under the Security Documents by an intercreditor or priority
agreement entered into pursuant to Section 9.1(d).
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by Wells Fargo Bank, National Association (or its affiliate
designated by it for such purpose), as its prime rate in effect for loans
denominated in the applicable currency at its principal office in New York City
(or such other location as may be designated by it for such purpose) (the Prime
Rate not being intended to be the lowest rate of interest charged by Wells Fargo
Bank, National Association, in connection with extensions of credit to debtors).

4



--------------------------------------------------------------------------------



 



          “US Borrower Borrowing Base”: at any date the sum of (a) eighty-five
percent of the sum of each of the following for the US Borrower and the Domestic
Subsidiaries, without duplication: (i) cash held overnight in store safes,
(ii) the balance held in store accounts, (iii) the amount payable under checks
held in store safes, (iv) clearing house transfers initiated on the previous day
and transfers of same-day funds to be credited to store accounts, (v) cash held
overnight by armored car carriers, (vi) eligible government receivables in
respect of government contracts, (vii) cash balances held in demand deposit
accounts and/or investment accounts, and (viii) Eligible CLP Assets; provided
that in no event shall any of the items described in subparagraphs (i) through
(viii) above be included in any calculation of the “US Borrower Borrowing Base”
to the extent any of the same are subject to any Liens other than in favor of
the Administrative Agent for the benefit of any of the Lenders and (b)
$30,000,000.
     B. Effective as of the First Amendment Effective Date, the Schedule of
Canadian Borrower Revolving Commitments shown on Schedule 1.1A of the Credit
Agreement is hereby deleted and replaced by the schedule shown on
Schedule 1.1A.1 attached hereto.
     C. Section 2.4(c) of the Credit Agreement is hereby amended by deleting the
word “Eurodollar” in the first sentence thereof and replacing it with the word
“CDOR”.
     D. Section 2.5(a) of the Credit Agreement is hereby deleted and replaced
with the following:
“(a) The Canadian Borrower may borrow under the Canadian Borrower Revolving
Commitments during the Canadian Borrower Revolving Commitment Period on any
Business Day, provided that the Canadian Borrower shall deliver to the
Administrative Agent an irrevocable Notice of Borrowing (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time, at
least one Business Day prior to the requested Borrowing Date), specifying
(i) the amount and Type of Canadian Borrower Revolving Loans to be borrowed,
(ii) the requested Borrowing Date, (iii) in the case of CDOR Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor and (iv) instructions for remittance of the
applicable Loans to be borrowed. Each request by the Canadian Borrower to borrow
Canadian Borrower Revolving Loans hereunder shall be deemed to be a
representation and warranty by the Canadian Borrower that, after giving effect
to such borrowing on the requested Borrowing Date, the aggregate amount of the
Canadian Borrower Revolving Extensions of Credit of the Lenders then outstanding
shall not exceed the Canadian Borrower Borrowing Base. Unless otherwise agreed
by the Administrative Agent in its sole discretion, no Canadian Borrower
Revolving Loan may be made as, converted into or continued as a CDOR Loan prior
to the date that is three weeks after the Closing Date. Each borrowing under the
Canadian Borrower Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, CDN $500,000 or a whole multiple of CDN $100,000 in
excess thereof (or, if the then aggregate Available Canadian Borrower Revolving
Commitments of the Lenders are less than CDN $500,000, such lesser amount) and
(y) in the case of CDOR Loans, CDN $1,000,000 or a whole multiple of CDN
$500,000 in excess thereof. Upon receipt of any such Notice of Borrowing from
the Canadian Borrower, the Administrative Agent shall promptly notify each
Canadian Borrower Revolving Lender thereof. Each Canadian Borrower Revolving
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Canadian Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Borrowing Date requested
by the Canadian Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Canadian Borrower by
the Administrative Agent crediting such account as is designated in writing to
the Administrative Agent by the Canadian Borrower, with the aggregate of the
amounts made available to the Administrative Agent by the Canadian Borrower
Revolving Lenders and in like funds as received by the Administrative Agent.”

5



--------------------------------------------------------------------------------



 



     E. Section 2.5(b) of the Credit Agreement is hereby amended by deleting the
first parenthetical appearing therein and replacing it with the following:
     “(which notice must be received by the Administrative Agent (a) not later
than 12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) not later than 9:00
A.M., New York City time, on the Borrowing Date, in the case of ABR Loans or
Floating Eurodollar Rate Loans)”
     F. Section 2.9(a) of the Credit Agreement is hereby amended by replacing
“$” with “CDN $”.
     G. Section 2.10 of the Credit Agreement is hereby deleted and replaced with
the following:
“2.10 Optional Prepayments. Each of the Borrowers may at any time and from time
to time prepay their respective Term Loans as provided in Section 2.17(b) or the
Revolving Loans, as provided in Section 2.17(c), in whole or in part, without
premium or penalty, upon irrevocable Notice of Prepayment delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, Euribor Loans and
CDOR Loans, and no later than 9:00 A.M., New York City time, on the date
thereof, in the case of ABR Loans or Floating Eurodollar Rate Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, Euribor Loans, CDOR Loans, ABR Loans or
Floating Eurodollar Rate Loans; provided, that if a Eurodollar Loan, Euribor
Loan or CDOR Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrowers shall also pay any amounts owing
pursuant to Section 2.20; and provided, further, that if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing of all of the Facilities, such notice of prepayment may be revoked
if such refinancing is not consummated. Upon receipt of any such Notice of
Prepayment the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount equal to, (i) in the
case of Dollar denominated Loans, $250,000 or a whole multiple of $100,000 in
excess thereof, (ii) in the case of Euro denominated Loans, €150,000 or a whole
multiple of €50,000 in excess thereof and (iii) in the case of Canadian Dollar
denominated Loans, CDN $250,000 or a whole multiple of CDN $100,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof.
     H. Section 2.12(a) of the Credit Agreement is hereby amended by deleting
the second-to-last sentence thereof and replacing it with the following:
“The Canadian Borrower may elect from time to time to convert CDOR Loans to ABR
Loans or, in the case of Canadian Borrower Revolving Loans, to convert ABR Loans
to CDOR Loans, by delivering the Administrative Agent an irrevocable Notice of
Conversion/Continuation indicating such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of CDOR Loans may only be made on the last day
of an Interest Period with respect thereto. Each Borrower may elect from time to
time (except with respect to Canadian Borrower Revolving Loans) to convert ABR
Loans or Floating Eurodollar Rate Loans to Eurodollar Loans, and the Canadian
Borrower may elect to convert ABR Loans to CDOR Loans, in each case by giving
the Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third

6



--------------------------------------------------------------------------------



 



Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
or Floating Eurodollar Rate Loan may be converted into a Eurodollar Loan or CDOR
Loan when any Event of Default has occurred and is continuing.”
     I. Section 2.12(b) of the Credit Agreement is hereby amended in the first
sentence thereof by inserting the words “or CDOR Loan” in each instance after
the words “Eurodollar Loan.”
     J. Section 2.13 of the Credit Agreement is hereby amended by inserting the
following at the end thereof:
“Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of CDOR Loans, and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the CDOR
Loans comprising each CDOR Tranche shall be equal to CDN $1,000,000 or a whole
multiple of CDN $500,000 in excess thereof, and (b) no more than five CDOR
Tranches shall be outstanding under any Facility at any one time.”
     K. Section 2.14(a) of the Credit Agreement is hereby amended by deleting
the words “and (iii)” in the fifth line thereof and replacing them with “,
(iii) each CDOR Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the CDOR Rate
determined for such day plus the Applicable Margin and (iv).”
     L. Section 2.15(a) of the Credit Agreement is hereby amended by deleting
the last sentence thereof and replacing it with the following:
“In computing interest on any Loan, the date of the making of such Loan or the
first day of an Interest Period applicable to such Loan or, with respect to an
ABR Loan or Floating Eurodollar Rate Loan being converted from a CDOR Loan or
Eurodollar Loan, the date of conversion of such CDOR Loan or Eurodollar Loan to
such ABR Loan or Floating Eurodollar Rate Loans, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to an ABR Loan or
Floating Eurodollar Rate Loans being converted to a Eurodollar Loan or CDOR
Loan, the date of conversion of such ABR Loan or Floating Eurodollar Rate Loans
to such Eurodollar Loan or CDOR Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.”
     M. Section 2.16 of the Credit Agreement is hereby amended, (i) subsections
(a) and (b) by inserting the words “, CDOR Rate” immediately after the words
“Eurodollar Rate” and, (ii) by inserting the words “, CDOR Loans” immediately
after the words “Eurodollar Loans” in each instance.
     N. Section 2.18(a) of the Credit Agreement is hereby amended, (i) by
inserting the words “, CDOR Loans” immediately after the words “Eurodollar
Loans” in each instance, (ii) by inserting the words “, CDOR Rate” immediately
after the words “Eurodollar Rate” in each instance.
     O. Section 2.20 of the Credit Agreement is hereby amended, (i) by inserting
the words “, CDOR Loan” immediately after the words “Eurodollar Loan” in each
instance and, (ii) by inserting the words “, in the case of Eurodollar Loans or
Euribor Loans” immediately after the word “may “ in the second sentence thereof.

7



--------------------------------------------------------------------------------



 



     P. Section 6.2(e) of the Credit Agreement is hereby amended by deleting
clause (ii) thereof and replacing it with the following:
“(ii) within two Business Days following the end of each calendar week, as of
the close of business of the US Borrower on the last Business Day of the
immediately preceding calendar week and at and as of such other times as the
Administrative Agent may reasonably request, a US Borrower Borrowing Base
Report”
     Q. Section 7.2 of the Credit Agreement is hereby amended by relettering the
existing clause (i) as clause (j), and inserting a new clause (i) providing as
follows:
     “(i) Indebtedness of the UK Borrower and its Subsidiaries in an amount not
exceeding £5,000,000 at any one time outstanding; and”
     R. Section 7.3 of the Credit Agreement is hereby amended by relettering the
existing clause (j) as clause (k), and inserting a new clause (j) providing as
follows:
     “(j) Liens on assets of the UK Borrower and its Subsidiaries securing
Indebtedness incurred under Section 7.2(i); and”
     S. Section 8(e) of the Credit Agreement is hereby amended by deleting the
last proviso thereof and replacing it with the following:
“provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and/or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to either Pari Passu UK Debt or
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$10,000,000.”
     T. Section 9.1 of the Credit Agreement is hereby amended by relettering the
existing clause (d) as clause (e), and inserting a new clause (d) providing as
follows:
     “(d) Each Lender hereby authorizes and appoints the Administrative Agent
and Security Trustee to enter into intercreditor or priority agreements with
lenders under Indebtedness permitted by Section 7.2(i) (or their agents,
trustees or representatives) for the purpose of making the Liens permitted by
Section 7.3(j) equal in priority with the Liens on assets of the UK Borrower and
its Subsidiaries granted pursuant to the Security Documents, provided that such
intercreditor or priority agreement shall not place any restriction on the
Security Trustee’s or the Lenders’ rights to foreclose or pursue other remedies
under the Security Documents but shall provide for ratable sharing of any
proceeds of collateral.”
     U. Section 11.6(b)(ii)(A) of the Credit Agreement is hereby amended by
deleting the words “shall not be less than $1,000,000 (or, solely in the case of
any Revolving Commitments or Revolving Loans, $500,000)” and replacing them with
the words “shall not be less than $1,000,000, €750,000 or CDN $1,000,000, as
applicable (or, solely in the case of any Revolving Commitments or Revolving
Loans, $500,000, €350,000 or CDN $1,000,000, as applicable)”.
     V. The Canadian Borrower and each Canadian Borrower Revolving Lender is
hereby authorized and instructed to make necessary and appropriate modifications
reflective of the above

8



--------------------------------------------------------------------------------



 



modifications to the Credit Agreement when using Form A-1 (Form of Assignment
and Assumption), Form B-1 (Form of Canadian Borrower Borrowing Base Report),
Form C-1 (Form of Canadian Borrower Revolving Loan Note), Form J-1 (Form of
Notice of Borrowing), Form J-2 (Form of Notice of Conversion/Continuation) and
Form J-3 (Form of Notice of Prepayment).
SECTION 2. REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders and Administrative Agent to enter into this
Amendment, Holdings and the Borrowers each represents and warrants to each
Lender and Administrative Agent that the following statements are true, correct
and complete:
          (i) Holdings and each Borrower has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Amended Agreement;
          (ii) the execution and delivery of this Amendment and the performance
of the Amended Agreement have been duly authorized by all necessary corporate
action on the part of Holdings and each Borrower;
          (iii) the execution and delivery by Holdings and each Borrower of this
Amendment and the performance by Holdings and each Borrower of the Amended
Agreement do not and will not (i) violate any Requirement of Law, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material Contractual Obligation of any Group Member,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of any Group Member (other than Liens created under any
of the Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any material Contractual Obligation of any Group Member;
          (iv) the execution and delivery by Holdings and each of the Borrowers
of this Amendment and the performance by Holdings and each of the Borrowers of
the Amended Agreement do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other governmental authority or regulatory body;
          (v) this Amendment and the Amended Agreement have been duly executed
and delivered by Holdings and each of the Borrowers and are the legally valid
and binding obligations of Holdings and each of the Borrowers, enforceable
against Holdings and each of the Borrowers in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;
          (vi) the representations and warranties contained in Section 4 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the date hereof and the First Amendment Effective Date to
the same extent as though made on and as of such dates, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true, correct and complete in all material respects on and
as of such earlier date; and
          (vii) no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

9



--------------------------------------------------------------------------------



 



SECTION 3. ACKNOWLEDGEMENT AND CONSENT
     Each Subsidiary Guarantor has read this Amendment and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Subsidiary Guarantor
under, and the Liens granted by such Subsidiary Guarantor as collateral security
for the indebtedness, obligations and liabilities evidenced by the Credit
Agreement and the other Loan Documents pursuant to, each of the Loan Documents
to which such Subsidiary Guarantor is a party shall not be impaired and each of
the Loan Documents to which such Subsidiary Guarantor is a party is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.
     Each of Holdings, the Borrowers and the Subsidiary Guarantors hereby
acknowledges and agrees that the obligations secured by the Security Documents
will include all Obligations under, and as defined in, the Credit Agreement (as
amended hereby).
     Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such
Subsidiary Guarantor to any future amendments to the Credit Agreement.
SECTION 4. CONDITIONS TO EFFECTIVENESS
     Except as set forth below, this Amendment shall become effective only upon
the satisfaction of the following conditions precedent (the date such conditions
are fulfilled is hereafter referred to as the “First Amendment Effective Date”):
     A. Amendment. Administrative Agent shall have executed this Amendment and
received a counterpart of this Amendment that bears the signature of each of the
Borrowers, Holdings, each of the Subsidiary Guarantors, Required Lenders, each
of the Canadian Borrower Revolving Lenders and Majority US Borrower Revolving
Lenders.
     B. Revolving Loans. Prior to or concurrently with the effectiveness of this
Amendment, all Canadian Borrower Revolving Loans outstanding on the First
Amendment Effective Date shall be repaid by the Borrower on the First Amendment
Effective Date (all requirements for prior notice of such prepayment being
hereby waived), together with accrued and unpaid interest thereon and any other
amounts due in connection therewith. Such repayment may be made with the
proceeds of a Canadian Dollar borrowing made by the Canadian Borrower under the
Canadian Borrower Revolving Facility on the First Amendment Effective Date (and
converted to Dollars for purposes of such repayment).
     C. Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.
     D. Fees and Expenses. Administrative Agent shall have received all of
Administrative Agent’s reasonable costs and expenses as described in subsection
11.5 of the Credit Agreement incurred by Administrative Agent (including,
without limitation, the reasonable fees and disbursements of

10



--------------------------------------------------------------------------------



 



Skadden, Arps, Slate, Meagher & Flom LLP) in connection with this Amendment and
the documents and transactions related hereto.
SECTION 5. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the effective date of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under the Credit Agreement or any of the other Loan Documents.
     B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            DOLLAR FINANCIAL CORP., a Delaware corporation
      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary        DOLLAR FINANCIAL GROUP, INC., a New York corporation
      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary        NATIONAL MONEY MART COMPANY, an unlimited liability
company organized under the laws of the Province of Nova Scotia, Canada
      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary        DOLLAR FINANCIAL U.K. LIMITED, a limited liability
company incorporated under the laws of England and Wales with registered number
03701758
      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary   

 



--------------------------------------------------------------------------------



 



         

LENDERS:

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Security Trustee, and as a Lender
      By:   /s/ Alex Y. Kim         Name:   Alex Y. Kim        Title:   Vice
President        CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Jay Chali         Name:   Jay Chali        Title:   Director   
          By:   /s/ Bernhard Schmid         Name:   Bernhard Schmid       
Title:   AVP   

 



--------------------------------------------------------------------------------



 



         

            [NAME OF LENDER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SUBSIDIARY GUARANTORS (for purposes of Section 3):
ANY KIND CHECK CASHING CENTERS, INC., an Arizona corporation
CASH UNLIMITED OF ARIZONA, INC., an Arizona corporation
CHECK MART OF FLORIDA, INC., a Delaware corporation
CHECK MART OF LOUISIANA, INC., a Louisiana corporation
CHECK MART OF NEW MEXICO, INC., a New Mexico corporation
CHECK MART OF PENNSYLVANIA, INC., a Pennsylvania corporation
CHECK MART OF TEXAS, INC., a Texas corporation
CHECK MART OF WISCONSIN, INC., a Wisconsin corporation
DFG CANADA, INC., a Delaware corporation
DFG INTERNATIONAL, INC., a Delaware corporation
DFG WORLD, INC., a Delaware corporation
DOLLAR FINANCIAL INSURANCE CORP., a Pennsylvania corporation
FINANCIAL EXCHANGE COMPANY OF OHIO, INC., a Delaware corporation
FINANCIAL EXCHANGE COMPANY OF PENNSYLVANIA, INC., a Pennsylvania corporation
FINANCIAL EXCHANGE COMPANY OF PITTSBURGH, INC., a Delaware corporation
FINANCIAL EXCHANGE COMPANY OF VIRGINIA, INC., a Delaware corporation
LOAN MART OF OKLAHOMA, INC., an Oklahoma corporation
MONETARY MANAGEMENT CORPORATION OF PENNSYLVANIA, a Delaware corporation
MONETARY MANAGEMENT OF CALIFORNIA, INC., a Delaware corporation
MONETARY MANAGEMENT OF MARYLAND, INC., a Delaware corporation
MONETARY MANAGEMENT OF NEW YORK, INC., a New York corporation
MONEY MART CSO, INC., a Texas corporation
MONEY MART EXPRESS, INC., a Utah corporation
MONEYMART, INC., a Delaware corporation
PACIFIC RING ENTERPRISES, INC., a California corporation
PD RECOVERY, INC., a Pennsylvania corporation
WE THE PEOPLE USA, INC., a Delaware corporation
WE THE PEOPLE LLC., a Delaware limited liability company

                By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski     
  Title:   Secretary     

 



--------------------------------------------------------------------------------



 



          SUBSIDIARY GUARANTORS (Continued):

1100591 ALBERTA LTD.
      By:   /s/ Donald Gayhardt         Name:   Donald Gayhardt        Title:  
Director        I/We have authority to bind the Corporation

656790 B.C. LTD.
      By:   /s/ Donald Gayhardt         Name:   Donald Gayhardt        Title:  
Director        I/We have authority to bind the Corporation

MONEY CARD CORP.
      By:   /s/ Donald Gayhardt         Name:   Donald Gayhardt        Title:  
Director        I/We have authority to bind the Corporation

MONEY MART CANADA INC.
      By:   /s/ Donald Gayhardt         Name:   Donald Gayhardt        Title:  
Director       

I/We have authority to bind the Corporation

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS (Continued):
Executed as a deed and delivered by
DFG WORLD, INC.
acting under the authority of that company
in the presence of:
Witness name:
Signature:
Address:

         
Executed as a deed and delivered by
       
 
       
DOLLAR FINANCIAL U.K. LIMITED
  /s/ Donald Gayhardt    
 
       
 
  Director    
 
       
acting by
       
and
  /s/ Peter Sokolowski    
 
       
 
  Secretary    
 
       
Executed as a deed and delivered by
       
 
       
INSTANT CASH LOANS LIMITED
  /s/ Donald Gayhardt    
 
       
 
  Director    
 
       
acting by
       
and
  /s/ Peter Sokolowski    
 
       
 
  Secretary    
 
       
Executed as a deed and delivered by
       
 
       
CASH CENTRES CORPORATION LIMITED
  /s/ Donald Gayhardt    
 
       
 
  Director    
 
       
acting by
       
and
  /s/ Peter Sokolowski    
 
       
 
  Secretary    
 
       
Executed as a deed and delivered by
       
 
       
CASH CENTRES LIMITED
  /s/ Donald Gayhardt    
 
       
 
  Director    
 
       
acting by
       
and
  /s/ Peter Sokolowski    
 
       
 
  Secretary    

 